Citation Nr: 0105363	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1962 to July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In July 2000, the veteran testified at a 
videoconference hearing before the undersigned Member of the 
Board.  

Subsequent to the July 2000 hearing, the veteran submitted 
additional evidence to the Board in the form of a letter from 
his private physician.  He did not waive RO consideration of 
this evidence.  As the Board has decided that the claim for 
service connection for hypertension may be allowed on appeal, 
it need not refer the case to the RO for additional review 
and preparation of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304 (2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.  

2.  The veteran's hypertension had its onset in service.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. § 3.303 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show that at his enlistment 
examination in August 1962, the veteran's blood pressure was 
120/70.  A March 1966 entry in the chronological record of 
medical care reports his blood pressure as 148/100.  Service 
medical records in the claims file do not include a 
separation examination report.  

At a VA examination in August 1966, which was performed in 
conjunction with a claim concerning the veteran's left knee, 
blood pressure readings were 150/94 sitting, 166/90 sitting 
after exercise, and 154/96 two minutes after exercise.  
Essential hypertension was diagnosed.  

In a letter dated in August 1998, Mark C. Speelman, M.D., 
reported that the veteran had been followed at his office for 
hypertension since October 1979 and that his current 
medications included Tenormin and Capoten.  

At the July 2000 hearing, the veteran testified that at the 
time of his initial service connection claim for left knee 
disability, which he filed within days after separation from 
service, he did not know that he had hypertension.  He 
testified that immediately following his examination at a VA 
hospital for his claim for service connection for his left 
knee disability, he was admitted to that hospital because of 
his blood pressure.  He testified that, in addition, he was 
evaluated at the same VA hospital in early 1967 because of 
his blood pressure.  He also testified that in approximately 
March or April 1967, shortly after the VA evaluation, he 
underwent a physical examination for employment with the Ohio 
State Highway Patrol, but was not accepted because his 
diastolic readings were initially in the triple digits and 
were still in the high nineties after about an hour.  The 
veteran testified that after that he returned to VA for 
further evaluation, but he was not given medication at that 
time.  He testified that he then went to a private physician.  
The veteran stated that his diastolic readings were in the 
mid to high nineties, and the physician, who is now deceased, 
prescribed medication.  The veteran testified that he took 
the medicine for 2 to 3 years, but quit taking it because he 
moved out of town and did not have a doctor at the new 
location.  He testified that he then went to doctors off and 
on and had been taking medications continuously since he 
first started seeing Dr. Speelman in the late 1970s.  

In a letter dated in October 2000, Dr. Speelman reported that 
at the request of the veteran he reviewed his service medical 
records and the August 1966 report of the medical examination 
for disability evaluation.  Dr. Speelman stated that it was 
apparent that the veteran did not have hypertension when 
entering service but should have been diagnosed with 
hypertension at the time of his discharge.  Dr. Speelman 
stated that it appeared the service failed to follow-up on 
the hypertensive reading in March 1966, as no note was made 
that the veteran was supposed to come back for evaluation of 
his hypertension.  Dr. Speelman stated that it was apparent 
that the veteran has hypertension and that this hypertension 
is service connected based on the readings in August 1962, 
March 1966 and August 1966.  

Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the veteran's service medical records, the diagnosis 
of essential hypertension within weeks after separation from 
service and the medical opinion of the veteran's physician, 
who reviewed the medical records, the Board finds that the 
veteran currently has hypertension and that it had its onset 
in service.  There is no evidence contravening this finding, 
and the Board therefore concludes that the veteran's 
hypertension was incurred in service.  


ORDER

Service connection for hypertension is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

